DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention group I, claims 1-5 and 8-11,  in the reply filed on 03/04/2022 is acknowledged.  The traversal is on the ground(s) that Tanaka et al. does not teaches amended claim 1.  This is not found persuasive because the restriction requirement is based on the claimed present before mailing of restriction requirement.  Furthermore, in the following 103 rejections, prior art also teaches amended claim 1.
The requirement is still deemed proper and is therefore made FINAL.

Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/04/2022.
	Claims 1-11 are pending, claims 1-5 and 8-11 are under examination.

Priority
	Acknowledge is made that this application is national stage of International Patent Application PCT/JP2018/048044, filed on 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 06/24/2020 and 11/11/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 10 recite “type”. MPEP 2173.05 III E, The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).
Regarding claims 3, claims cite parenthesis, and it is unclear if the subject matter contained within the parenthesis is further limiting or not. A parenthetical expression is simply a word or string of words which contains relevant yet non-essential information and are non-restrictive which means that the phrase may be removed from the sentence without changing the meaning of the sentence. Parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125).
Claims 2-5, 8-9 and 11 are rejected for depending on rejected claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites “titanium oxide powder consists of anatase type titanium oxide particle” and does not further limit the subject matter of the claim 1 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (“Size-controlled Anatase Titania Single crystals with Octahedron-like Morphology for Dye-Sensitized Solar Cells”, ACS Nano, 6(12), 10862-10873, 11/01/2012; cited in IDS).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Shiu et al.  teaches the formation of anatase titania (titanium oxide) single crystal HD1-HD5 with Octahedron-like morphology (scheme 1, page 10866) with specific surface areas (SBET m2g-1) 62.7, 29.2, 13.0, 7.4 and 5.1 for HD1-HD5 respectively (last paragraph, left column, page 10867). Repeating the same experiment with HD4 as a seed, extraordinarily large octahedral anatase titania single crystals (HOS) were generated, of a typical length of 410 nm and width of 260 nm (left column, first paragraph, page 10870).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Shiu et al.   is that Shiu et al.    is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claim 1 and 11, Shiu et al. teaches anatase titania (titanium oxide) single crystal HD4 with Octahedron-like morphology with BET specific area 7.4 m2g-1. Since it is single crystal, it is pure anatase titania that is supposed to be colorless white and have L value 100 in the absence of evidence to the contrary. Since it is 100% of anatase titania (titanium oxide), the limitation of “consisting of” is met.
Regarding claims 2,4 and 8-9, from scheme 1, it is clearly that anatase titania (titanium oxide) has each octahedral-shaped titanium oxide particle thereof has a plurality of line segments each of which connects two apexes which face each other and has a maximum value of lengths of the line segments, polyhedral shape having eight or more faces is an octahedral shape in which a rectangular bottom surface is shared by two congruent rectangular pyramids; each of the octahedral-shaped particles has a shape of rectangular bipyramid in which a rectangular bottom surface is shared by two congruent rectangular pyramids, and a shape of a tip end of the rectangular bi pyramid is sharp or flat. Shiu et al. teaches the length of 410 nm, which is considered as value of the maximum value, inside claimed range of 300nm to 1000nm. All anatase titania (titanium oxide) crystal are octahedral-shaped, and this is 100%, meets the limitation of 60%.
Regarding claim 3, according to applicant’s specification, BET-converted particle diameter (nm) =16240 /(BET specific surface area m2g-1) x density (g/cm3) and density 
Regarding claim 5, since claim 1 recites titanium oxide powder instated of the mixture of titanium oxide powder and other ingredients, the other ingredients on the surface of titanium oxide is not limiting.
Regarding claim 10, Shiu et al. teaches HD4 as a seed, extraordinarily large octahedral anatase titania single crystals is generated. This teaches agglomerate of anatase titania single crystals.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-5 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10717658 in view of Shiu et al. (“Size-controlled Anatase Titania Single crystals with Octahedron-like Morphology for Dye-Sensitized Solar Cells”, ACS Nano, 6(12), 10862-10873, 11/01/2012; cited in IDS). The reference patent directs towards octahedral-shape titanium oxide with BET from 5-15m2/g, but silent about anatase and L value, in Shiu et al. teaching anatase titanium oxide as common titanium oxide with octahedral-shape, and pure anatase titanium oxide is colorless white with L value 100. Furthermore, the specification of reference patent indicates the claimed titanium oxide is anatase titanium oxide, and it is proper to use reference specification as dictionary. The specification can be used as a dictionary  to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Therefore, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.

Claims 1-5 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11254583 in view of Shiu et al. (“Size-controlled Anatase Titania Single crystals with Octahedron-like Morphology for Dye-Sensitized Solar Cells”, ACS Nano, 6(12), 10862-10873, 11/01/2012; cited in IDS). The reference patent directs towards octahedral-shape titanium oxide with BET from 5-15m2/g, but silent about anatase and L value, in Shiu et al. teaching anatase titanium oxide as common titanium oxide with octahedral-shape, and pure anatase titanium oxide is colorless white with L value 100. Furthermore, the specification of reference Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Therefore, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.

Claims 1-5 and 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16958086 in view of Shiu et al. (“Size-controlled Anatase Titania Single crystals with Octahedron-like Morphology for Dye-Sensitized Solar Cells”, ACS Nano, 6(12), 10862-10873, 11/01/2012; cited in IDS). The reference application directs towards octahedral-shape titanium oxide with BET from 5-15m2/g, but silent about anatase and L value, in Shiu et al. teaching anatase titanium oxide as common titanium oxide with octahedral-shape, and pure anatase titanium oxide is colorless white with L value 100. Furthermore, the specification of reference patent indicates the claimed titanium oxide is anatase titanium oxide, and it is proper to use reference specification as dictionary. The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Therefore, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.